*210On Petition for Rehearing.
Hottel, C. J.
On a petition for rehearing it is very earnestly insisted that the original opinion herein discloses the necessity for a reversal of the case. This contention is predicated on the statement in the opinion that the judgment below was wrong, in that it was rendered with benefit of exemption and without relief, “whereas the judgment upon which the suit was predicated was with relief and without exemption.” It is insisted that this court is in error in holding that such mistake in the judgment was not properly presented by the grounds of the motion for a new trial, that the decision was not sustained by sufficient evidence and is contrary to law, and in holding that the attention of the court below should have been directed- to the mistake by a proper objection to the judgment and exception to the same, or by a motion to modify.
8. *2119. *210Counsel, in support of their position, insist that the finding in this case contained the same error as that carried into the judgment, and that therefore the error is properly raised by said ground of the motion for a new trial. The case of Migatz v. Stieglitz (1906), 166 Ind. 361, 77 N. E. 400, and others of similar import are relied on. It must be remembered that in the case at bar there is no special finding, but only a general finding for plaintiff that he shall recover $508.50 without relief. Appellant’s contention that where the finding contains the error and the judgment correctly follows the finding, that such error is presented by said grounds of the motion for new trial, is correct, where there has been a finding of facts. It is so manifest that the error here relied on was the result of mistake and oversight, which would have been promptly corrected by the trial court if its attention had been directly called to the same, that the reason for the application of the general rule, which requires that the attention of the trial court should be called to the particular error relied on *211before it will be available on appeal, seems obvious. But, in any event, the error is not one that should operate to reverse the case, but is one which this court can and should cure by a modification of the judgment below. Merom Gravel Road Co. v. Pearson (1904), 33 Ind. App. 174, 69 N. E. 694, 71 N. E. 54; Harris v. Curtis (1905), 34 Ind. App. 438, 72 N. E. 1102; McAfee v. Reynolds (1891), 130 Ind. 33, 28 N. E. 423, 18 L. R. A. 211, 30 Am. St. 194; Daugherty v. Wheeler (1890), 125 Ind. 421, 25 N. E. 542.
The court will allow its judgment of affirmance to stand, with directions to the court below so to amend its judgment as to make it with relief from valuation and appraisement laws.
Petition for rehearing overruled.
Note. — Reported in 97 N. E. 819, 98 N. E. 1005. See, also, under (1) 5 Cyc. 407; (2) 5 Cyc. 377; (3) 5 Cyc. 401; (4) 5 Cyc. 404; (5) 29 Cyc. 269; (9) 3 Cyc. 424. For a discussion of the sufficiency of the schedule of debts required by the bankruptcy law, see 10 Ann. Cas. 742.